            Case 20-00066-SMT                          Doc 4         Filed 02/05/20 Entered 02/05/20 20:21:23             Desc Main
                                                                     Document     Page 1 of 1
                                                               LOCAL OFFICIAL FORM No. 9
                                                                     LBR 1007-5 COVERSHEET

 IN RE                                                                       )                    Case No.
       Renee Michele Holmes,                                                 )                    (Chapter 7          )
                                                                             )
                     Debtor(s).                                              )

                          LBR 1007-5 DECLARATION OF DEBTOR REGARDING PAYMENT ADVICES
Select one of the following:
                  The attached (consisting of      pages) represent complete and accurate copies of all payment advices or other
                  evidence of payment I have received from any employer within sixty (60) days before the commencement of this
                  bankruptcy case. (Attach all payment advices received, redacting any information entitled to privacy protection
                  under Fed. R. Bankr. P. 9037.)1

                         I have received no payment advices or other evidence of payment from any employer within sixty (60) days before
                        the commencement of this bankruptcy case.

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 Executed on:           February 5, 2020                                   /s/ Renee Michele Holmes             (Signature)
                                                                           Renee Michele Holmes                 (Printed Name)
                                                                           140 1/2 Wilmington Pl SE, DC 20032   (Address)
                                                                                                                (Phone No.)




1
    Federal Rule of Bankruptcy Procedure 9037(a) provides that the following personal information must be redacted from any payment
    advices:
    All but the last four digits of a social-security number or taxpayer identification number;
    The month and day of the individual's birth (but not the year);
    All but the initials of any minor's name; and
    All but the last four digits of any financial account number.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
